Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 
Remarks
This Office Action is in response to applicant’s amendment filed on February 1, 2021, under which claims 1, 11, 21-25, 27, and 29-33 are pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous rejections under 35 U.S.C. § 112(b) and 35 U.S.C. § 112(a). Therefore, the previous rejections under § 112(b) and § 112(a) have been withdrawn. However, a new ground of rejection under § 112(a) has been set forth below as a result of applicant’s amendments. 
	Applicant’s arguments with respect to the rejections under 35 U.S.C. § 103 have been fully considered but are moot under the new grounds of rejection. New reference Benhase et al. (US 2014/0208018 A1) (“Benhase”) has been cited to account for the amended/newly-recited 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1, 11, 21-25, 27, and 29-33 invoke 35 U.S.C. § 112(f). The limitations that invoke § 112(f) and are interpreted under § 112(f) are “input device” (recited in claims 1, 11) and “output device” (recited in claims 1, 11, 21-24, and 29-32). In these claims, the term “device” is considered to be a generic placeholder, and these terms are not modified by sufficient structure for performing functions recited in the claims. Such functions include “to input a data pattern to a neural network” and “to output the data pattern from the neural network” recited in the independent claims and similar functions in the dependent claims.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 21-25, 27, and 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite the limitation “wherein only the short-term synapse network is connected to the input device.” This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Applicant appears to rely on FIG. 2A of the drawings for support for this limitation. However, the figure does not provide sufficient support for the following reasons. 
First, the limitation “only the short-term synapse network is connected to the input device” requires a negative limitation that the input device is not connected to any component other than the short-term synapse network. FIG. 2A does not contain the specificity needed to support such a negative limitation of such scope. 
The Examiner notes that “only the short-term synapse network” does not require a more limited meaning in the form of, for example, “only the short-term synapse network from among the short-term synapse network and the long-term synapse network.” Instead, it imposes a requirement that the input device is not connected to any component other than the short-term synapse network. 
Although FIG. 2A shows that the input device 110 feeds into the short-term synapse network 131, FIG. 2A only teaches the positive limitation the input device 110 is connected to short-term synapse network 131. FIG. 2A does not specifically teach the negative limitation that the input device is not connected to any element other than the short-term synapse network, because the FIG. 2A is a simplified view of only some of the components of the system 100A, and is not a detailed depiction of all components of 100A. For example, FIG. 2A does not exclude the possibility of synapse network 130 including additional (not specifically illustrated) components that are connected to input device 110. In FIG. 2A, synapse network 130 is depicted only as a block that includes elements 131 and 133, and these are not necessarily the only elements of synapse network 130. 
Second, paragraph [0048] teaches that “the input device 110 may include one or more of a keyboard, a mouse, a touch panel and pencil, an optical reader, a sensor, a scanner, a camera, a microphone, a microprocessor, and so on.” These devices are generally expected to be connected to multiple electronic components. Therefore, the limitation that “only the short-term synapse network is connected to the input device” does not appear to be a characteristic that is expected to be present for the types of input devices described in the specification. For example, a keyboard is typically connected to a multiple components in a device, and one of ordinary skill would not expect a keyboard to be connected only to the short-term synapse network 131 and nothing else. 
Therefore, the aforementioned limitation constitutes new matter, and claims 1 and 11 are rejected under 35 U.S.C. 112(a) on this basis. The remaining dependent claims inherit the deficiencies of their parent independent claims, and are also rejected under 35 U.S.C. 112(a) on this basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 11, 21-22, 24-25, 29-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Modha (US 2012/0109864 A1) in view of Li (US 2015/0324125 A1) and Benhase et al. (US 2014/0208018 A1) (“Benhase”).
As to claim 1, Modha teaches a neuromorphic device [title: “neuromorphic and synaptronic spiking neural network”] comprising: 
an input device to input a data pattern to a neural network; [FIG. 2: interface module 68 and/or the “circuits for set/reset” for a particular chip 50. [0039]: “an interface module 68 configured for programming synapses 31…the interface module 68 provides programming of the weights of synapses 31 learned in simulation.” [0024]: “Circuits 37 for Set/Reset are peripheral electronics that are used to load learned synaptic weights into the chip.” The limitations of “data pattern” and “neural network” are addressed below.]
an output device to output the data pattern from the neural network; [FIG. 2: readout interface 63; [0040]: “As shown in FIG. 2, a Readout interface 63 reads the firing activity of the neurons 51 in the circuit 60”] and 
the neural network including a (first) synapse network and a (second) synapse network, [FIG. 2: a plurality of circuit chips 50 (see [0037]: “multiple circuit chip blocks 50”), each comprising a synapse network. [0024] (referring to FIG. 1A): “a circuit (chip) 50 including digital electronic neurons 51 coupled to a crossbar 12. The crossbar 12 comprises axons 26, dendrites 34, and a synapse 31 at cross-point junctions of each axon 26 and each dendrite 34.”] the neural network being disposed and electrically connected between the input device and the output device, [As shown in FIG. 2, the readout interface 63 (and circuits 37 for set/reset) and the interface module 68 are on opposite sides of the chips 50, thus satisfying the instant limitation. Furthermore, the chips 50 are considered to be logically disposed and electrically connected between the interface module 68 and the readout interface 63 (and circuits 37 for set/reset), since information may flow from the input (interface module 68 and/or circuits 37 for set/reset) to the chips, and then to the output (readout interface 63).]
wherein, in a learning mode, the data pattern inputted from the input device is transmitted to the (first) synapse network so that the data pattern is learned by the short-term synapse network, [[0039]: “an interface module 68 configured for programming synapses 31…the interface module 68 provides programming of the weights of synapses 31 learned in simulation.” [0024]: “Circuits 37 for Set/Reset are peripheral electronics that are used to load learned synaptic weights into the chip.” See also claim 1: “loading the learned synaptic weights into said chip.”] 
Modha does not teach the limitations of: 
(1) 	the first and second synapse networks being “short-term” and “long-term” synapse networks, respectively; 
(2)	in the learning mode, the data pattern is transmitted “only” to the short-term synapse network so that it is learned by “only” the short-term synapse network, “not by the long-term synapse network.”
(3) 	“wherein, in a completely learned state or a standby state in which the data pattern is not inputted to the short-term synapse network, at least a part of the data pattern learned by the short-term synapse network is transmitted to the long-term synapse network”;  
(4) 	“wherein, in a recognition mode, the short-term synapse network, the long-term synapse network, or both transmit the data pattern to the output device”; and
(5)	“wherein only the short-term synapse network is connected to the input device, and the long-term synapse network is not connected to the input device at any mode or state.” 
Li, in an analogous art, teaches items (1) and (4) listed above. Li relates to neuromorphic devices. See [0038]: “Neuromorphic computing systems have been found useful for applications such as facial and speech recognition” and [0039]: “FIG. 4, which is a block diagram of objects and sub-objects usable in a neuromorphic computing application.” Therefore, Li is in the same field of endeavor as the claimed invention. 
In particular, Li teaches “short-term” and “long-term” synapse networks [[0040]: “Using tiered storage for neuromorphic computing may be used where some parts of the neural network need to be updated, written, and/or read much more quickly than others, e.g., long-term verses short-term memory tasks. As such, the different tiers of memory may be more suited to different parts of the neural network.” Note that neural networks for “short-term” and “long-term” memory tasks in Li refer to structures that include synapse networks. See [0039]: “Each neural network sub-object 402 may itself aggregate sub-objects 404, which may include cells, columns, synaptic links, etc.”] The Examiner also notes that “tiered storage” refers to the use of different storage media ranging from fast to slow, and/or lowest capacity to highest capacity (see [0023]-[0024]). Therefore, by teaching “different tiers of memory” for different parts of the neural network, Li generally teaches the use of memory distinguished by speed and/or storage capacity. Moreover Li teaches that such tiers are correlated with short-term and long-term memory tasks, as explained above.
Li further teaches “wherein, in a recognition mode, the short-term synapse network, the long-term synapse network, or both transmit the data pattern to the output device” [Li, [0040], teaches that all parts of the neural networks may be “read,” which corresponds to the output of data. Furthermore, Li teaches the reading of data via processing unit 106 (FIG. 1), functional block 111 (FIG. 1), and/or processing resources 512-515 (FIG. 5), any combination of which may correspond to an “output device.” See [0018] and [0042]. For example, [0018] teaches that “functional block 111 provides legacy storage functionality, such as read, write, and verify operations on stored data” and [0042] teaches that “processing resources 512-515 may include input/output channels or busses.” The Examiner notes that the “recognition mode” is interpreted to cover a mode of outputting the data from the synapse networks, and that the claim does not recite additional specificity as to the “recognition mode.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Modha with the teachings of Li by implementing tiered storage for synapse networks, as taught by Li, particularly by modifying the first and second synapse networks to be “short-term” and “long-term” synapse networks, respectively and implementing the functionality that “in a recognition mode, the short-term synapse network, the long-term synapse network, or both transmit the data pattern to the output device.” The motivation would have been to implement tiered storage wherein different tiers of memory specialize in short-term and long-term memory tasks to “improve performance and/or more efficiently use capacity, e.g., to reduce energy usage” (Li, [0041]).
Benhase, in an analogous art, teaches the remaining limitations. Benhase generally relates to mechanisms for migrating and caching data segments in a computing storage environment ([0001]). Benhase is in the same field of endeavor as the claimed invention (data storage devices), or is reasonably pertinent to the problem of data storage in systems with multiple types of data storage means. 
In general, FIG. 3 of Benhase teaches a three-stage system including a primary cache 218, a secondary cache 300, and disk drives 204. The primary cache 218 is analogous to a short-term synapse network, and the disk drives 204 are analogous to a long-term synapse network, because they store data at different lengths of time. The secondary cache 300 is analogous to a middle-term synapse network. Benhase teaches a tiered storage and caching method, as described in [0034]: “Whenever a client 104 (e.g., an open system or mainframe server 104) performs a read operation, the server 206 that performs the read may fetch data from the storages devices 204 and save it in its cache 218 in the event it is required again. If the data is requested again by a client 104, the server 206 may fetch the data from the cache 218 instead of fetching it from the storage devices 204, saving both time and resources.” The server 206 is analogous to the output device. See also [0036], which discloses an operation of the secondary cache 300 as an intermediate stage. 
In particular, Benhase teaches:
in the learning mode, the data pattern is transmitted “only” to the short-term synapse network so that it is learned by “only” the short-term synapse network, “not by the long-term synapse network”; [FIG. 3, client system 104 (analogous to an input device) writes data onto primary cache 218 (analogous to a short-term synapse network). See [0034]: “when a client 104 performs a write, the server 106 that receives the write request may store the write in its cache 218, and destage the write to the storage devices 204 at a later time.” See also [0036], which discloses the use of of a secondary cache (item 300 in FIG. 3). As shown by the arrows in FIG. 3, the client 104 writes data only onto primary cache 218, and not to the disk drives 204, which is analogous to a long-term synapse network, in the context of a tiered system.]
“wherein, in a completely learned state or a standby state in which the data pattern is not input to the short-term synapse network, at least a part of the data pattern of learned by the short-term synapse network is transmitted to the long-term synapse network” [[0034]: “the server 106 that receives the write request may store the write in its cache 218, and destage the write to the storage devices 204 at a later time.” With respect to the limitation of “in a completely learned state or a standby state…” the condition that the “write request” has been completed (and data has been written to the primary cache) corresponds to a completely learned state. The Examiner notes that since “learning” may be regarded as the storage of data into a synapse network, the state of “completed learned” may be regarded as a state in which data storage has been completed. This condition is disclosed by Benhase. See also [0036] (“a server 206 may initially write the modified data to the primary cache 218. This modified data may eventually be destaged”). Moreover, when the data is destaged, it is also implied that it is no longer being imputed. Therefore, Benhase also teaches the alternate limitation of “a standby state in which the data pattern is not inputted…”]; and
 “wherein only the short-term synapse network is connected to the input device, and the long-term synapse network is not connected to the input device at any mode or state.” [As shown in FIG. 3, only the primary cache is connected to the client system 104, and the secondary cache 300 and disk drives 204 are not so connected. This figure also shows that the disk drives 204 (analogous to a long-term synapse) are not connected to the client system 104. See also [0034] and [0036], quoted above, which teaches that data is first written onto the primary cache before being destaged to the disk drives 204.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Modha and Li with the teachings of Benhase pertaining to tiered storage and caching, particularly by modifying the combination of Modha and Li such that in the learning mode, the data pattern is transmitted “only” to the short-term synapse network so that it is learned by “only” the short-term synapse network, “not by the long-term synapse network”; in a completely learned state or a standby state in which the data pattern is not input to the short-term synapse network, at least a part of the data pattern learned by the short-term synapse network is transmitted to the long-term synapse network”; and “only the short-term synapse network is connected to the input device, and the long-term synapse network is not connected to the input device at any mode or state.” The motivation would have been to implement tiered storage and caching to the effect of improving storage performance, as suggested by Benhase, [0007] (“such that certain data segments may be migrated using the tiered storage mechanisms, while others may utilize the secondary cache, or vice versa, or both. In this manner, the overall performance of the storage environment may be further enhanced.”).

As to claim 11, Modha teaches a neuromorphic device [title: “neuromorphic and synaptronic spiking neural network”] comprising: 
an input device to input a data pattern to a neural network; [FIG. 2: interface module 68 and/or the “circuits for set/reset” for a particular chip 50. [0039]: “an interface module 68 configured for programming synapses 31…the interface module 68 provides programming of the weights of synapses 31 learned in simulation.” [0024]: “Circuits 37 for Set/Reset are peripheral electronics that are used to load learned synaptic weights into the chip.” The limitations of “data pattern” and “neural network” are addressed below.]
an output device to output the data pattern from the neural network; [FIG. 2: readout interface 63; [0040]: “As shown in FIG. 2, a Readout interface 63 reads the firing activity of the neurons 51 in the circuit 60”] and 
a neural network including a (first) synapse network, a (second) synapse network, and a (third) synapse network, [FIG. 2: a plurality of circuit chips 50 (see [0037]: “multiple circuit chip blocks 50”), each comprising a synapse network. [0024] (referring to FIG. 1A): “a circuit (chip) 50 including digital electronic neurons 51 coupled to a crossbar 12. The crossbar 12 comprises axons 26, dendrites 34, and a synapse 31 at cross-point junctions of each axon 26 and each dendrite 34.”] the neural network being disposed and electrically connected between the input device and the output device, [As shown in FIG. 2, the readout interface 63 (and circuits 37 for set/reset) and the interface module 68 are on opposite sides of the chips 50, thus satisfying the instant limitation. Furthermore, the chips 50 are considered to be logically disposed and electrically connected between the interface module 68 and the readout interface 63 (and circuits 37 for set/reset), since information may flow from the input (interface module 68 and/or circuits 37 for set/reset) to the chips, and then to the output (readout interface 63).]
wherein, in a learning mode, the data pattern inputted from the input device is transmitted and learned to the (first) synapse network, [[0039]: “an interface module 68 configured for programming synapses 31…the interface module 68 provides programming of the weights of synapses 31 learned in simulation.” [0024]: “Circuits 37 for Set/Reset are peripheral electronics that are used to load learned synaptic weights into the chip.” See also claim 1: “loading the learned synaptic weights into said chip.”]
Modha does not teach the limitations of: 
(1) 	the first, second, and third synapse networks being “short-term,” “middle-term,” and “long-term” synapse networks, respectively; 
(2)	in the learning mode, the data pattern is transmitted “only” to the short-term synapse network so that it is learned by “only” the short-term synapse network, “not by the middle-term synapse network and the long-term synapse network.”
(3) 	“wherein, in a completely learned state or a standby state in which the data pattern is not inputted to the short-term synapse network, at least a part of the data pattern learned by the short-term synapse network is transmitted to the middle-term synapse network or the long-term synapse network”; 
(4) 	“wherein, in a recognition mode, at least one of the short-term synapse network, the middle-term synapse network, and the long-term synapse network transmits the data pattern to the output device”; and
(5)	“wherein only the short-term synapse network is connected to the input device, and the middle-term synapse network and the long-term synapse network are not connected to the input device at any mode or state.” 
Li, in an analogous art, teaches items (1) and (4) listed above. Li relates to neuromorphic devices. See [0038]: “Neuromorphic computing systems have been found useful for applications such as facial and speech recognition” and [0039]: “FIG. 4, which is a block diagram of objects and sub-objects usable in a neuromorphic computing application.” Therefore, Li is in the same field of endeavor as the claimed invention. 
In particular, Li teaches “short-term” and “long-term” synapse networks [[0040]: “Using tiered storage for neuromorphic computing may be used where some parts of the neural network need to be updated, written, and/or read much more quickly than others, e.g., long-term verses short-term memory tasks. As such, the different tiers of memory may be more suited to different parts of the neural network.” Note that neural networks for “short-term” and “long-term” memory tasks in Li refer to structures that include synapse networks. See [0039]: “Each neural network sub-object 402 may itself aggregate sub-objects 404, which may include cells, columns, synaptic links, etc.”] 
Li furthermore teaches or suggests a “middle-term” synapse network [Li, [0020] generally teaches “two or more tiers” of memory, and illustrates, in FIG. 2, a tiered memory structure with 6 tiers, as described [0022]. Therefore, Li teaches the concept of at least three tiers of memory, which, when applied to the instant context of synapse networks, suggests a “middle-term” synapse network.] The Examiner also notes that “tiered storage” refers to the use of different storage media ranging from fast to slow, and/or lowest capacity to highest capacity (see [0023]-[0024]). Therefore, by teaching “different tiers of memory” for different parts of the neural network, Li generally teaches the use of memory distinguished by speed and/or storage capacity. Moreover Li teaches that such tiers are correlated with short-term and long-term memory tasks, as explained above.
Li further teaches “wherein, in a recognition mode, at least one of the short-term synapse network, the middle-term synapse network, and the long-term synapse network transmits the data pattern to the output device” [Li, [0040], teaches that all parts of the neural networks may be “read,” which corresponds to the output of data. Furthermore, Li teaches the reading of data via processing unit 106 (FIG. 1), functional block 111 (FIG. 1), and/or processing resources 512-515 (FIG. 5), any combination of which may correspond to an “output device.” See [0018] and [0042]. For example, [0018] teaches that “functional block 111 provides legacy storage functionality, such as read, write, and verify operations on stored data” and [0042] teaches that “processing resources 512-515 may include input/output channels or busses.” The Examiner notes that the “recognition mode” is interpreted to cover a mode of outputting the data from the synapse networks, and that the claim does not recite additional specificity as to the “recognition mode.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Modha with the teachings of Li by implementing tiered storage for synapse networks, as taught by Li, particularly by modifying the first, second, and third synapse networks to be “short-term,” “middle-term,” and “long-term” synapse networks, respectively, and implementing the function that “in a recognition mode, at least one of the short-term synapse network, the middle-term synapse network, and the long-term synapse network transmits the data pattern to the output device.” The motivation would have been to implement tiered storage wherein different tiers of memory specialize memory tasks of different-length terms to “improve performance and/or more efficiently use capacity, e.g., to reduce energy usage” (Li, [0041]).
Benhase, in an analogous art, teaches the remaining limitations. Benhase generally relates to mechanisms for migrating and caching data segments in a computing storage environment ([0001]). Benhase is in the same field of endeavor as the claimed invention (data storage devices), or is reasonably pertinent to the problem of data storage in systems with multiple types of data storage means. 
In general, FIG. 3 of Benhase teaches a three-stage system including a primary cache 218, a secondary cache 300, and disk drives 204. The primary cache 218 is analogous to a short-term synapse network, and the disk drives 204 are analogous to a long-term synapse network, because they store data at different lengths of time. The secondary cache 300 is analogous to a middle-term synapse network. Benhase teaches a tiered storage and caching method, as described in [0034]: “Whenever a client 104 (e.g., an open system or mainframe server 104) performs a read operation, the server 206 that performs the read may fetch data from the storages devices 204 and save it in its cache 218 in the event it is required again. If the data is requested again by a client 104, the server 206 may fetch the data from the cache 218 instead of fetching it from the storage devices 204, saving both time and resources.” The server 206 is analogous to the output device. See also [0036], which discloses an operation of the secondary cache 300 as an intermediate stage. 
In particular, Benhase teaches:
in the learning mode, the data pattern is transmitted “only” to the short-term synapse network so that it is learned by “only” the short-term synapse network, “not by the middle-term synapse network and the long-term synapse network”; [FIG. 3, client system 104 (analogous to an input device) writes data onto primary cache 218 (analogous to a short-term synapse network). See [0034]: “when a client 104 performs a write, the server 106 that receives the write request may store the write in its cache 218, and destage the write to the storage devices 204 at a later time.” As shown by the arrows in FIG. 3, the client 104 writes data only onto primary cache 218, and not to the secondary cache 300, which is analogous to a middle-term synapse network in the context of a tiered system, and also not to the disk drives 204, which is analogous to a long-term synapse network.]
“wherein, in a completely learned state or a standby state in which the data pattern is not inputted to the short-term synapse network, at least a part of the data pattern learned by the short-term synapse network is transmitted to the middle-term synapse network or the long-term synapse network” [[0034]: “the server 106 that receives the write request may store the write in its cache 218, and destage the write to the storage devices 204 at a later time.” With respect to the limitation of “in a completely learned state or a standby state…” the condition that the “write request” has been completed (and data has been written to the primary cache) corresponds to a completely learned state. The Examiner notes that since “learning” may be regarded as the storage of data into a synapse network, the state of “completed learned” may be regarded as a state in which data storage has been completed. This condition is disclosed by Benhase. See also [0036] (“a server 206 may initially write the modified data to the primary cache 218. This modified data may eventually be destaged”). Moreover, when the data is destaged, it is also implied that it is no longer being imputed. Therefore, Benhase also teaches the alternate limitation of “a standby state in which the data pattern is not inputted…”]; and
 “wherein only the short-term synapse network is connected to the input device, and the middle-term synapse network and the long-term synapse network are not connected to the input device at any mode or state.” [As shown in FIG. 3, only the primary cache is connected to the client system 104, and the secondary cache 300 and disk drives 204 are not so connected. This figure also shows that the disk drives 204 (analogous to a long-term synapse) are not connected to the client system 104. See also [0034] and [0036], quoted above, which teaches that data is first written onto the primary cache before being destaged to the disk drives 204.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Modha and Li with the teachings of Benhase pertaining to tiered storage and caching, particularly by modifying the combination of Modha and Li such that in the learning mode, the data pattern is transmitted “only” to the short-term synapse network so that it is learned by “only” the short-term synapse network, “not by the middle-term synapse network and the long-term synapse network”; “in a completely learned state or a standby state in which the data pattern is not inputted to the short-term synapse network, at least a part of the data pattern learned by the short-term synapse network is transmitted to the middle-term synapse network or the long-term synapse network”; and “only the short-term synapse network is connected to the input device, and the middle-term synapse network and the long-term synapse network are not connected to the input device at any mode or state.” The motivation would have been to implement tiered storage and caching to the effect of improving storage performance, as suggested by Benhase, [0007] (“such that certain data segments may be migrated using the tiered storage mechanisms, while others may utilize the secondary cache, or vice versa, or both. In this manner, the overall performance of the storage environment may be further enhanced.”)

As to claim 21, the combination of Modha, Li, and Benhase teaches the neuromorphic device according to claim 1, wherein, before the short-term synapse network transmits the data pattern to the output device, the data pattern of the long-term synapse network is retransmitted to the short-term synapse network. [Benhase, [0034]: “Whenever a client 104 (e.g., an open system or mainframe server 104) performs a read operation, the server 206 that performs the read may fetch data from the storages devices 204 and save it in its cache 218 in the event it is required again. If the data is requested again by a client 104, the server 206 may fetch the data from the cache 218 instead of fetching it from the storage devices 204, saving both time and resources.”] 

As to claim 22, the combination of Modha, Li, and Benhase teaches the neuromorphic device according to claim 21, “wherein, when only the short-term synapse network transmits the data pattern to the output device, the output device is not connected to the long-term synapse network but connected to the short-term synapse network” [Benhase, [0034]: “Whenever a client 104 (e.g., an open system or mainframe server 104) performs a read operation, the server 206 that performs the read may fetch data from the storages devices 204 and save it in its cache 218 in the event it is required again. If the data is requested again by a client 104, the server 206 may fetch the data from the cache 218 instead of fetching it from the storage devices 204, saving both time and resources.” With respect to the limitation of “is not connected to the long-term synapse network,” the Examiner notes that this claim language does not require the absence of a physical connection, but can be met by the absence of a logical connection. Thus, when the server 206 (analogous to the output device) reads from the primary cache 218 (analogous to the short-term synapse network), it is not logically connected to the storage devices 204 (analogous to the long-term synapse network).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Modha, Li, Benhase, and Benhase with the above further teachings of Benhase such that “when only the short-term synapse network transmits the data pattern to the output device, the output device is not connected to the long-term synapse network but connected to the short-term synapse network.” The motivation would have been to implement tiered storage and caching to the effect of improving storage performance, as suggested by Benhase, [0007] (“such that certain data segments may be migrated using the tiered storage mechanisms, while others may utilize the secondary cache, or vice versa, or both. In this manner, the overall performance of the storage environment may be further enhanced.”)

As to claim 24, the combination of Modha, Li, and Benhase teaches the neuromorphic device according to claim 1, wherein, when only the long-term synapse network transmits the data pattern to the output device, the output device is not connected to the short-term synapse network but connected to the long-term synapse network. [Benhase, [0034]: “Whenever a client 104 (e.g., an open system or mainframe server 104) performs a read operation, the server 206 that performs the read may fetch data from the storages devices 204 and save it in its cache 218 in the event it is required again. If the data is requested again by a client 104, the server 206 may fetch the data from the cache 218 instead of fetching it from the storage devices 204, saving both time and resources.” With respect to the limitation of “is not connected to the long-term synapse network,” the Examiner notes that this claim language does not require the absence of a physical connection, but can be met by the absence of a logical connection. Thus, when the server 206 (analogous to the output device) reads from the storage device 204 (analogous to the long-term storage synapse network), it is not logically connected to the primary cache 218 (analogous to the short-term synapse network).]

As to claim 25, the combination of Modha, Li, and Benhase teaches the neuromorphic device according to claim 1, wherein, in an update mode [Li, [0040] teaches updating of neural networks: “[0040]: “Using tiered storage for neuromorphic computing may be used where some parts of the neural network need to be updated, written, and/or read much more quickly than others, e.g., long-term verses short-term memory tasks.”], the data pattern of the long-term synapse network is retransmitted to the short-term synapse network [Benhase, [0034]: “Whenever a client 104 (e.g., an open system or mainframe server 104) performs a read operation, the server 206 that performs the read may fetch data from the storages devices 204 and save it in its cache 218 in the event it is required again.” Furthermore, [0036] teaches modifying data that is stored in the cache 218: “Similarly, when writing data, a server 206 may initially write the modified data to the primary cache 218.” That is, data is transmitted to the primary cache 218 (analogous to the short-term synapse network), where it may be modified (updated).] and is updated in the short-term synapse network. [Li, [0040], quoted above, teaches updating of data in neural networks.]

As to claim 29, the combination of Modha, Li, and Benhase teaches the neuromorphic device according to claim 11, wherein, before the short-term synapse network transmits the data pattern to the output device, the data pattern of the middle-term synapse network or the long-term synapse network is retransmitted to the short-term synapse network. [Benhase, [0034]: “Whenever a client 104 (e.g., an open system or mainframe server 104) performs a read operation, the server 206 that performs the read may fetch data from the storages devices 204 and save it in its cache 218 in the event it is required again. If the data is requested again by a client 104, the server 206 may fetch the data from the cache 218 instead of fetching it from the storage devices 204, saving both time and resources.”]

As to claim 30, the combination of Modha, Li, and Benhase teaches the neuromorphic device according to claim 29, wherein, when only the short-term synapse transmits the data pattern to the output device, the output device is not connected to the middle-term synapse network and the long-term synapse network but connected to the short-term synapse network. [Benhase, [0034]: “Whenever a client 104 (e.g., an open system or mainframe server 104) performs a read operation, the server 206 that performs the read may fetch data from the storages devices 204 and save it in its cache 218 in the event it is required again. If the data is requested again by a client 104, the server 206 may fetch the data from the cache 218 instead of fetching it from the storage devices 204, saving both time and resources.” With respect to the limitation of “is not connected to the long-term synapse network,” the Examiner notes that this claim language does not require the absence of a physical connection, but can be met by the absence of a logical connection. Thus, when the server 206 (analogous to the output device) reads from the primary cache 218 (analogous to the short-term synapse network), it is not logically connected to the storage devices 204 (analogous to the long-term synapse network), or to the secondary cache (analogous to the middle-term synapse network).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Modha, Li, Benhase, and Benhase with the above further teachings of Benhase such that “when only the short-term synapse transmits the data pattern to the output device, the output device is not connected to the middle-term synapse network and the long-term synapse network but connected to the short-term synapse network.” The motivation would have been to implement tiered storage and caching to the effect of improving storage performance, as suggested by Benhase, [0007] (“such that certain data segments may be migrated using the tiered storage mechanisms, while others may utilize the secondary cache, or vice versa, or both. In this manner, the overall performance of the storage environment may be further enhanced.”)

As to claim 32, the combination of Modha, Li, and Benhase teaches the neuromorphic device according to claim 11, wherein, when at least one of the middle-term synapse network and the long-term synapse network transmits the data pattern to the output device, the output device is not connected to the short-term synapse network but connected to at least one of the middle-term synapse network and the long-term synapse network. [Benhase, [0034]: “Whenever a client 104 (e.g., an open system or mainframe server 104) performs a read operation, the server 206 that performs the read may fetch data from the storages devices 204 and save it in its cache 218 in the event it is required again. If the data is requested again by a client 104, the server 206 may fetch the data from the cache 218 instead of fetching it from the storage devices 204, saving both time and resources.” With respect to the limitation of “is not connected to the long-term synapse network,” the Examiner notes that this claim language does not require the absence of a physical connection, but can be met by the absence of a logical connection. Thus, when the server 206 (analogous to the output device) reads from the storage device 204 (analogous to the long-term storage synapse network), it is not logically connected to the primary cache 218 (analogous to the short-term synapse network).]

As to claim 33, the combination of Modha, Li, and Benhase teaches the neuromorphic device according to claim 11, wherein, in an update mode, [Li, [0040] teaches updating of neural networks: “[0040]: “Using tiered storage for neuromorphic computing may be used where some parts of the neural network need to be updated, written, and/or read much more quickly than others, e.g., long-term verses short-term memory tasks.”] the data pattern of the middle-term synapse network or the long-term synapse network is retransmitted to the short-term synapse network [Benhase, [0034]: “Whenever a client 104 (e.g., an open system or mainframe server 104) performs a read operation, the server 206 that performs the read may fetch data from the storages devices 204 and save it in its cache 218 in the event it is required again.” Furthermore, [0036] teaches modifying data that is stored in the cache 218: “Similarly, when writing data, a server 206 may initially write the modified data to the primary cache 218.” That is, data is transmitted to the primary cache 218 (analogous to the short-term synapse network), where it may be modified (updated).] and is updated in the short-term synapse network. [Li, [0040], quoted above, teaches updating of data in neural networks.]   

2.	Claims 23, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Modha in view of Li and Benhase, and further in view of Burke (US 7,949,637 B1).
As to claim 23, the combination of Modha, Li, and Benhase teaches the neuromorphic device according to claim 21, wherein, the output device is connected to both the short-term synapse network and the long-term synapse network, [As shown in FIG. 2 of Modha, the “readout interface” is global to the entire device (chip 60). [0040]: Readout interface 63 reads the firing activity of the neurons 51 in the circuit 60. Therefore, the readout interface is connected to all synapse networks.], but does not teach the limitation of “when both the short-term synapse network and the long-term synapse network transmit the data pattern to the output device.”
Burke, in an analogous art, teaches the above limitation. Burke generally relates to tiered storage in systems with different types of memory (see title and abstract). Therefore, Burke is in the same field of endeavor as the claimed invention, or is reasonably pertinent to the problem of data storage in systems with multiple types of data storing devices.
Furthermore, Burke teaches “when both the short-term synapse network and the long-term synapse network transmit the data pattern to the output device” [Col. 15, lines 27-34: “Mirroring (backup) of data may also be facilitated by tiered storage across multiple tiers according to the system described herein… Accordingly, the same data may be stored on storage devices of multiple tiers of storage pools.” Furthermore, Burke teaches that data in all storage tiers can be accessed. See Burke, Col. 12, lines 5-13, which teaches that data in slower tiers can be accessed (e.g., “used over a period of time” and “accessed twice in a given week), and col. 1, lines 64-65 (“a request for accessing data of the at least one logical device.”  Therefore, Burke teaches transmission of data from any drive to an output device.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the combination of Modha, Li, and Benhase, the condition of “when both the short-term synapse network and the long-term synapse network transmit the data pattern to the output device” for the feature of “the output device is connected to both the short-term synapse network and the long-term synapse network.” The motivation for doing so would have been to implement mirroring of data for backup purposes in a manner that permits accessing of the data, as suggested by Burke (col. 15, lines 27-34).

As to claim 27, the combination of Modha, Li, and Benhase teaches the neuromorphic device according to claim 11, but does not teach “wherein when the data pattern is a first data pattern to be updated or outputted frequently, the first data pattern is transmitted to the middle-term synapse network, and when the data pattern is a second data pattern to be updated or outputted rarely compared to the first data pattern, the second data pattern is transmitted to the long-term synapse network.” 
Burke, in an analogous art, teaches the above limitation. Burke generally relates to tiered storage in systems with different types of memory (see title and abstract). Therefore, Burke is in the same field of endeavor as the claimed invention, or is reasonably pertinent to the problem of data storage in systems with multiple types of data storing devices.
In particular, Burke teaches “wherein when the data pattern is a first data pattern to be updated or outputted frequently, the first data pattern is transmitted to the middle-term synapse network, and when the data pattern is a second data pattern to be updated or outputted rarely compared to the first data pattern, the second data pattern is transmitted to the long-term synapse network” [Burke, Col. 12, lines 5-13: “For example, data may be initially allocated to a particular fast disk drive, but a portion of the data that has not been used over a period of time (for example, three weeks) may be automatically moved, according to the system described herein, to a slower (and perhaps less expensive) disk drive. The physical data may then be automatically moved back to the faster disk drive if the data is subsequently used and/or accessed according to a policy or other criteria (for example, accessed twice in any given week), as further described herein.” Here, the slower disk drives is analogous to the “long-term synapse network,” and the faster disk drive is analogous to the “middle-term synapse network,” and the above part of Burke teaches moving data between those two tiers depending on how often the data is used (output/updated).]
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Modha, Li, and Benhase with the teachings of Burke by implementing the functionality that “in a completely learned state or a standby state, at least a part of the data pattern of the short-term synapse network is transmitted to the long-term synapse network.” The motivation for doing so would have been to “optimize the performance, cost, availability or retention requirements of the data” (Burke, col. 13, lines 36-37) in the context of a system with tiered storage.     

As to claim 31, the combination of Modha, Li, and Benhase teaches the neuromorphic device according to claim 29, wherein the output device is connected to all the Page 4 of 8Appl. No. 15/459,622short-term synapse network, the middle-term synapse network, and the long-term synapse network.  [As shown in FIG. 2 of Modha, the “readout interface” is global to the entire device (chip 60). [0040]: Readout interface 63 reads the firing activity of the neurons 51 in the circuit 60. Therefore, the readout interface is connected to all synapse networks], but does not teach the limitation of “when all the short-term synapse network, the middle-term synapse network, and the long-term synapse network transmit the data pattern to the output device.”
Burke, in an analogous art, teaches the above limitation. Burke generally relates to tiered storage in systems with different types of memory (see title and abstract). Therefore, Burke is in the same field of endeavor as the claimed invention, or is reasonably pertinent to the problem of data storage in systems with multiple types of data storing devices.
In particular, Burke teaches “when all the short-term synapse network, the middle-term synapse network, and the long-term synapse network transmit the data pattern to the output device” [Col. 15, lines 27-34: “Mirroring (backup) of data may also be facilitated by tiered storage across multiple tiers according to the system described herein… Accordingly, the same data may be stored on storage devices of multiple tiers of storage pools.” Furthermore, Burke teaches that data in all storage tiers can be accessed. See Burke, Col. 12, lines 5-13, which teaches that data in slower tiers can be accessed (e.g., “used over a period of time” and “accessed twice in a given week), and col. 1, lines 64-65 (“a request for accessing data of the at least one logical device.”  Therefore, Burke teaches transmission of data from any drive to an output device.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the combination of Modha, Li, and Benhase, the condition of “when all the short-term synapse network, the middle-term synapse network, and the long-term synapse network transmit the data pattern to the output device” for the feature of “the output device is connected to all the Page 4 of 8Appl. No. 15/459,622short-term synapse network, the middle-term synapse network, and the long-term synapse network.” The motivation for doing so would have been to implement mirroring of data for backup purposes in a manner that permits accessing of the data, as suggested by Burke (col. 15, lines 27-34).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20120102261A1 teaches systems and methods for tiered non-volatile storage, wherein the tiers are connected to one another but not directly connected to a host (see FIG. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124